DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicants corrections to the specification and drawing are accepted and overcome the objections mentioned in the previous office action. The applicants arguments that the “at least one masking device” is properly shown and labeled in figure 11 and clearly described in the specification, after seeing the applicants explanation. Figure 18 reference number 185 “an area of tissue is accepted and determined to be clearly labeled after arguments explanation. 
The applicant’s cancellation of claim 9 is accepted.
The applicant’s amendments to claim 1 are accepted.
The applicant’s arguments that the newly amended claim 1 is not taught by Keimel are insufficient and it is believed that the teachings of Keimel successfully teach all the limitations of claim 1. The applicant argues that the newly added limitations requiring at least one first and one second actuator configured to be disposed in or on different regions of the heart and to simultaneously stimulate mutually different local areas of the heart with electromagnetic waves, however the teaching of Keimel still successfully teaches the limitations of claim 1, including the newly added limitations. The language claims the actuators being disposed on or in different regions of the heart and capable of stimulating mutually different local areas of the heart. Under the broadest interpretation of the claim language, any two or more actuators that are not stacked or place in the same area of tissue would teach the actuators being disposed on different regions.  Under this broadest 
The applicant’s argument that Rogers fails to teach where the first and second actuators are disposed in or on different regions of the heart are agreed with. Therefore Rogers fails to teach the added limitations of the newly amended claim 1.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pickup" unit and "evaluation unit" in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of examination a pick up unit is interpreted under the broadest reasonable interpretation a pickup unit is interpreted to be any sensor capable to detecting any electromagnetic wave or signal for characterizing a biological or physiological parameter of the patient as best described in [0028] of the present invention. The evaluation unit is interpreted to be a processor or electronics component capable of receiving data and determining whether stimulation is required or whether stimulation was successfully delivered as best described in [0028] of the present invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 6, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keimel (U.S. PG Pub. 2012/0290025 A1).
Regarding claim 1, Keimel teaches a stimulation device ([0007] lines 1-2), comprising: a housing ([0008]); a fixing unit coupled with said housing and configured to affix the stimulation device on a heart or in a heart ([0054], Fig. 3. (36)); an energy source and an electronics unit disposed in said housing ([0067], [0072], Fig. 5a/b (50)); an actuator disposed in said housing and coupled to at least one of said electronics unit or said energy source ([0008], [0072], (23), (22)), said electronics unit including a controller configured to control a stimulation of the tissue by way of electromagnetic waves generated by said actuator ([0067] lines 4-13, (28a/b); said electronics unit having at least one unit selected from the group of units consisting of: a pickup unit configured to measure data that characterizes a tissue activity and/or a success of a stimulation; and an evaluation unit configured to evaluate measurement data with respect to a requirement of a stimulation and/or with respect to a success of a stimulation ([0050], [0110], (22), (190)); wherein said actuator includes at least one first actuator and one second actuator configured to be disposed in or on different regions of the heart and to simultaneously stimulate mutually different local areas on or in the heart with electromagnetic waves heart (IMD (16) has two housing electrodes (22a and 22b) that when implanted into the heart as shown in figure 1, are disposed on different regions of the heart; paragraph 106 teaches the electrodes simultaneously delivering electrical stimulation to target tissue. These electrodes being disposed on different regions of the heart and not on overlapping areas of tissue and able to stimulate simultaneously, means the device would be capable of simultaneously stimulating mutually different local areas of the heart under the broadest reasonable interpretation).

    PNG
    media_image1.png
    452
    177
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    366
    338
    media_image2.png
    Greyscale


Regarding claim 3, Keimel teaches all of claim 1, wherein said housing comprises a biocompatible material and/or said housing is hermetically sealed ([0066] lines 6-10).
Regarding claim 4, Keimel teaches all of claim 1, wherein said controller is configured to vary one of the following properties or a combination of the following properties for the stimulation: an intensity of the electromagnetic waves; the frequency of the electromagnetic waves; and/or a pulse duty ratio of the electromagnetic waves ([0093], [0094], Fig. 8(46)).
Regarding claim 6, Keimel teaches all of claim 1, wherein said energy source comprises a battery being a primary cell or a secondary cell ([0002], [0095], (50)).
Regarding claim 8, Keimel teaches all of claim 1, wherein said actuator is configured to stimulate a local area on or in the heart by way of electromagnetic waves ([0033] lines 1-4, [0088], [0089] lines 1-8).
Regarding claim 10, Keimel teaches all of claim 1, wherein at least said fixing unit and/or portions of said housing are provided with an anti-inflammatory medicament ([0006]).
Regarding claim 11, Keimel teaches all of claim 1, comprising a unit for electrical stimulation of the heart (Fig. 4a, 4b, (22) (23)).
Regarding claim 12, Keimel teaches all of claim 1, further comprising a telemetry unit for wireless communication with at least one external device and/or data center ([0030] lines 2-6, [0107] lines 2-10).
Regarding claim 13, Keimel teaches all of claim 1, wherein said electronics unit is at least partly configurable by an external device ([0095], [0107] lines. Fig 9 (204)).
Regarding claim 14, Keimel teaches all of claim 1, wherein said actuator comprises at least one optical fiber ([0072] lines 1-5, [0073] lines 1-8, Fig 4b (45)).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassel de Graff et al (U.S. PG Pub 2011/0034912 A1). 
Regarding claim 1, Bassel de Graff teaches a stimulation device (Figure 1 teaches an embodiment of the invention with a therapeutic facility; [287] teaches the therapeutic facility having stimulation electrodes), comprising: a housing (Figure 1 element 200 teaches a substrate for housing the circuity of the device on; [0080 teaches the circuity being affixed to the substrate; [308] teaches the electronic components being integrated into a casing or encapsulating shell) ; a fixing unit coupled with said housing and configured to affix the stimulation device on a heart or in a heart ([0015-0016] teaches an adhesive attached to the substrate 200 to attach the device to an individual’s body; Figures 42A-B and Figures 44A-C teaches attaching the substrate and electrodes to the heart; [251] teaches the device configured for implantation into or on the heart); an energy source and an electronics unit disposed in said housing ([0139] teaches that thin film batteries may be integrated to power the circuity and allow for the apparatus to be left in the body); an actuator disposed in said housing and coupled to at least one of said electronics unit or said energy source ([0130] teaches the therapeutic facility comprising stimulation electrodes and being coupled to sensors and processing elements; [140] teaches the therapeutic facility may comprise light and heat emitting elements; [263-264] teaches the use of various emitting elements for emitting various forms of electromagnetic radiation) , said actuator being .
Claim Rejections - 35 USC § 103
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keimel (U.S. PG Pub No. 2012/0299925 A1) in view of Rogers et aI (U.S. PG Pub No. 2016/0066789 A1).
Regarding claim 2, Keimel teaches all of claim 1, however fails to teach wherein a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz.
Rogers teaches a stimulation device wherein a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz. ([0012] [0557]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Rogers to incorporate an actuator configured to emit electromagnetic waves for stimulation in a frequency spectrum between 10^13and 10^20Hz. Rogers teaches a stimulation device wherein a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz. ([0012] [0557]). This would allow the device of Keimel to utilize different types of light, such as UV light or IR light, to illicit different responses from the stimulation.
Regarding claim 5, Keimel teaches aII of claim 4, however fails to teach wherein said actuator is configured to emit electromagnetic wave in a frequency spectrum between 10^13 and 10^20 Hz.
Rogers teaches an actuator for stimulation wherein a in a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz. ([0012] [0557]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Rogers to incorporate an actuator configured to emit electromagnetic waves for stimulation in a frequency spectrum between 10^13and 10^20Hz. .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keimel (U.S. PG Pub No. 2012/0299925 A1) in view of Bassel de Graff et aI (U.S. PG Pub No. 2011/0034912 A1).
Regarding claim 7, Keimel teaches all of claim 1, however, Keimel fails to teach, wherein at least a part of said actuator is coated with a biocompatible material.
Bassel De Graff teaches analogous art, where implantable electrodes array (actuator) comprising multiple electrodes (at least a first and second actuator) are placed on or in the heart (figures 42B and 44A-B). Wherein the electrodes are encapsulated with a biocompatible material ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the device of Keimel by the teachings of Bassel de Graff to coat the actuator of Keimel at least partly in a biocompatible material to provide protection to the device and patient and create a biocompatible interface between the electronic device and the tissue (Bassel de Graff [0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stahmann (U.S. PG Pub No. 2015/0224315 A1) teaches a leadless implantable cardiac pacemaker comprising a pulse generator, electrical and mechanical sensing module, and a telemetry module all encased in a housing and fixation and anchoring element. The IMD having a first and second actuator that may be electronically isolated from each other and the housing. The capable of including multiple IMD placed in different regions of the heart for signal detection and stimulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on  (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792